In a habeas corpus proceeding, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Angiolillo, J.), entered July 7, 1995, which dismissed the proceeding.
*640Order that the order and judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738).
The claims raised by the petitioner in the petition and in her pro se brief are procedurally barred (see, People ex rel. Pearson v Garvin, 211 AD2d 690; People ex rel. Benbow v Scully, 189 AD2d 844). Consequently, the Supreme Court properly dismissed the proceeding. Rosenblatt, J. P., Thompson, Altman and Luciano, JJ., concur.